Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises” and “comprising,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7, replace “a synthetic or natural aromatic oil” with --a synthetic aromatic oil or a natural aromatic oil--. 
Regarding claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “a factor of at least 70”, and the claim also recites “in particular a factor of at least 100” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “a polymer and/or a copolymer and/or a block copolymer”, and the claim also recites “in particular a tri-block copolymer and/or a di-block copolymer” and “is preferably one selected from at least one of:  ethylene butyl acrylate; styrene-ethylene-(ethylene-isopropylene)-styrene; ethylene-vinylacetate;
ethylene-butyleneacrylate; and syndiotactic polystyrene” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 5, line 7, delete “and in particular”.
	Claim 5, line 7-8, the limitation, “insulation composition” is confusing.  Is this the same insulation composition already claimed in claim 1?
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “with insulation composition or with plastic material or with a mineralic substance” , and the claim also recites “preferably with polyurethane or sand, or a mixture of any of these substances” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 7, line 2, the limitation, “a package” is confusing.  Is this the same as the container of claim 1?
Claim 7, line 3-4, the limitation, “a metal foil and a polymeric insulation film, or of a metallized polymeric film” is confusing.  Is this different from the metal foil/polymeric film or metallized polymer film” of claim 1.
	Claim 7, lines 5-6, the limitation, “synthetic or natural aromatic oil, and a polymer” is confusing. Are these in addition to ones already claimed in claim 1. 
Claim 7, lines 7-8, the limitation, “wherein the insulation composition is configured to undergo a thermo-reversible oil-to-gel transition below a predefined gel-point temperature” does not further limit lines . 
	Claim 8 is rejection similar to claim 7 (claim 8, lines 3-5).
	Claim 8, line 1, delete “in particular in a capacitor” 
	Claim 9 does not further limit claim 1. 
	Claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim10 recites the broad recitation “a factor of at least 70”, and the claim also recites “in particular a factor of at least 100” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “a polymer and/or a copolymer and/or a block copolymer”, and the claim also recites “in particular a tri-block copolymer and/or a di-block copolymer” and “is preferably one selected from at least one of:  ethylene butyl acrylate; styrene-ethylene-(ethylene-isopropylene)-styrene; ethylene-vinylacetate;
ethylene-butyleneacrylate; and syndiotactic polystyrene” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 13, line 3, replace “Wrapping” with –wrapping--.
	Claim 13, line 3, the limitation, “wrapping packages of polymeric capacitor films and metal foils, or of metallized polymer films, by insulating papers” is confusing.  Are these in addition to the ones already claimed in claim 1?
	Claim 14, line 3, the limitation, “a container” is confusing.  Is this the same container of claim 1?
	Claim 14, lines 4-5, the limitation, “at least one wound package of a metal foil and a polymeric insulating film, or of a metallized polymeric film” is confusing.  Are these in addition to ones already claimed in claim 1?	Regarding claim 14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “with a plastic material or with a mineralic substance” , and the claim also recites “in particular with polyurethane or sand” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 recites the limitation "the former" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “a plastic substance or with a mineralic substance” , and the claim also recites “in particular with polyurethane or sand” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 15, lines 2-3, replace “a space in a capacitor, in particular a capacitor according to claim 1” with –a space in the capacitor according to claim 1--.
	Claim 15, line 3, the limitation, “a container” is confusing.  Is in addition to the one already claimed in claim 1?
	Claim 15, line 4, the limitation, “a wound package of a metal foil and a polymeric insulating film, or of a metallized polymeric film” is confusing. Are these in addition to the ones already claimed?	Claim 16 does not further limit claim 1. 
	Claim 17, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim17 recites the broad recitation “a factor of at least 70”, and the claim also recites “in particular a factor of at least 100” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 19, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “a polymer and/or a copolymer and/or a block copolymer”, and the claim also recites “in particular a tri-block copolymer and/or a di-block copolymer” and “is preferably one selected from at least one of:  ethylene butyl acrylate; styrene-ethylene-(ethylene-isopropylene)-styrene; ethylene-vinylacetate;
ethylene-butyleneacrylate; and syndiotactic polystyrene” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 20, line 2, the limitation, “film/foil or of metallized film packages” is confusing.  Are these in addition to the ones already claimed. 
	Claim 21, line 2, the limitation, “film/foil or of metallized film packages with insulating composition” is confusing.  Are these in addition to the ones already claimed?
Claim 21 recites the limitation "the wrapped package" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 21, line 7, the limitation, “hot insulation composition” is confusing.  Is this the insulation composition already claimed in claim 1?
	Regarding claim 21, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation “a plastic substance or with a mineralic substance” , and the claim also recites “in particular with polyurethane or sand or a mixture thereof or a mixture thereof together with the insulation composition” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 21, line 13, the limitation, “insulation composition” is confusing. Is this the insulation composition of claim 1?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-7, 9, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner et al. (US 2003/0133255) in view of JP H0655235 (‘235).
Regarding claims 1, 7, and 9, Reiner et al. disclose a capacitor, comprising:
a container (1), comprising:
at least one wound package (2a, 2b) of a metal foil and a polymeric insulating film or a metallized plastic film [0048], and 
an insulating composition (and use of the insulating composition), 
wherein the insulating composition comprises:
a silicone oil [0054], and
a polymer in a concentration of about 0.1 wt % to about 10 wt % [0026], [0056].
	Reiner et al. disclose the claimed invention except for a specific example where the oil is selected from a synthetic aromatic oil or a natural aromatic oil. 
	‘235 discloses a synthetic aromatic or a natural aromatic oil (benzyl toluene) is known in the capacitor art [0008].
	It would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Reiner et al. to include benzyl toluene, since insulator materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and dielectric properties.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Reiner et al. (as modified by ‘235) discloses the insulation composition undergoes a thermo-reversible gelation below a gel-point temperature in a range of from about 30 degrees C to about 90 degrees C, the gel point being defined as the temperature at which the storage G’ of the insulation composition is equal to the loss modulus G” of the insulating composition.  
Claims 1, 7, and 9 recite a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claims 1, 7, and 9 above, the modified device of Reiner et al. discloses the claimed insulating composition.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claims 2 and 17, the modified Reiner et al. disclose the insulation composition has a complex viscosity at a temperature below the gel point, which is about a factor of at least 70, in particular a factor of at least 100, larger than the complex viscosity at temperatures above the gel point.
Claims 2 and 17 recite a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 2 and 17 above, the modified device of Reiner et al. discloses the claimed insulating composition.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claims 3 and 18, the modified Reiner et al. disclose the insulation composition has a complex viscosity of equal to or greater than 0.01 Pa*s at a temperature below the gel point, and a complex viscosity at temperatures above the gel point which is substantially equal, with a difference of less than about 30%, to the complex viscosity of the insulation composition without the polymer.
Claims 3 and 18 recite a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claims 3 and 18 above, the modified device of Reiner et al. discloses the claimed insulating composition.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
	Regarding claims 4 and 19, as best understood, the modified Reiner et al. wherein the polymer comprises a polymer. 
	Regarding claim 6, the modified Reiner et al. disclose the oil comprises a benzyl-toluene (‘235 -[0008]). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner et al. (US 2003/0133255) and JP H0655235 (‘235) as applied to claim 1 above, and further in view of Strange et al. (US 4,633,367) and Shaw et al. (US 4,117,579).
Regarding claim 5, as best understood, the modified Reiner et al. disclose the claimed invention except for:
A) the insulation composition further comprises an additive, being at least one of: an inorganic filler, at a concentration of 10 wt.% or less based on the total weight of the insulation composition, and

an antioxidant, at a concentration of 2 wt.% or less based on the total weight of the insulation composition; and
B) in particular wherein the space in the capacitor other than the wound package is filled up with insulation composition or with plastic material or with a mineralic substance, preferably with polyurethane or sand, or with a mixture of any of these substances.
A) Shaw et al. disclose an insulation composition comprising 0.01 to 10 % by weight of an antioxidant (abstract). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the insulation composition of Reiner et al. to include 0.01 to 10 % by weight of an antioxidant, since such a modification would form an element that is resistive to oxidation at high temperatures. 
B) Strange et al. disclose a polyurethane potting material (C: 3, L: 32)  formed in a space between a wound package (16) and casing (12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form a polyurethane material in a space between the container and the wound package, since such a modification would further secure the capacitor winding element to the housing. 

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner et al. (US 2003/0133255) and JP H0655235 (‘235) as applied to claim 1 above, and further in view of Strange et al. (US 4,633,367).
Regarding claims 14 and 15, as best understood, discloses the claimed invention except for a polyurethane /use of a polyurethane that fills a space between the wound package and the container. 
Strange et al. disclose a polyurethane potting material (C: 3, L: 32)  formed in a space between a wound package (16) and casing (12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form a polyurethane material in a space between the container and the wound package, since such a modification would further secure the capacitor winding element to the housing. 

Allowable Subject Matter
Claims 8, 10-13, 16, and 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a method of treating a leak in a capacitor wherein in case of a leak in the capacitor to the outside, spilling an amount of the insulation composition through the leak to an outside of the container, and wherein the spilled amount undergoes a thermo-reversible oil-to-gel transition during or after the spilling when exposed to the temperature outside the container (claim 8).
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a method of producing a capacitor according to claim 1 comprising: 
A)wrapping packages of polymeric capacitor films and metal foils, or of metallized polymeric films, by insulating papers, impregnating the wrapped packages, with a heated insulation composition, at a reduced pressure and an elevated temperature, to allow the insulation composition to impregnate the package, and letting the films swell for several hours, cooling the container with the packages and gel to room temperature, refill insulation composition to compensate shrinkage, and sealing the container (claim 12); 
B)  adding hot gel into the container with film/foil or of metallized film packages at below the gel transition temperature, filling the container with aromatic oil at reduced pressure below the gel transition temperature, sealing the container, heating the container to about 80°C, and mixing gel and oil at elevated temperature, and  cooling the container down to room temperature (claim 20); and 
C) filling the container with film/foil or of metallized film package with insulation composition at reduced pressure, storing for 20-60 hours to allow the films to swell in the oil, removing excessive oil that was not absorbed by the wrapped package, by emptying the container at room temperature, heating the container to about 80°C, filling the container with hot insulation composition; or alternatively filling up the container with a plastic material or with a mineralic substance, in particular with polyurethane or sand or a mixture thereof or a mixture thereof together with the insulation composition; cooling the container down to room temperature, filling up insulation composition to compensate shrinkage, and sealing the container (claim 21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 0199353
US 6,316,542

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848